On September 14, 1999, the defendant was sentenced to the following: Burglary, a felony: five.(5) years in the Montana State Prison; and Theft, a felony: five (5) years in the Montana State Prison, to be served concurrently to the sentence imposed for Burglary.
On March 2, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Matt Johnson. The state was not represented.
After a brief discussion with Mr. Johnson, it is the unanimous decision of the Sentence Review Division that the sentence review *11hearing shall be continued to the June 2000 meeting, thus allowing the defendant and his attorney an opportunity to discuss whether or not to pursue a hearing before the Sentence Review Board.
Done in open Court this 2nd day of March, 2000.
DATED this 28th day of March, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.